Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 16 April 2021 was received after the mailing of a Notice of Allowance that closed prosecution on 29 January 2021, but prior to payment of the Issue fee.  The IDS included a certification under 37 C.F.R. 1.97(e)(2).  The IDS is being considered under the quick path IDS program (QPIDS).  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Notice of Allowance from copending application 16/101,291 is noted.  However, no information set forth therein, nor within the claims of the ‘291 application, change the reasons for allowance already of record in the Notice of Allowance mailed 29 January 2021.  Additionally, no obviousness-type double patenting rejection over the claims of the ‘291 application are appropriate since the claims of the ‘291 application do not recite a seal in combination with element (g) of instant claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796